Citation Nr: 0335185	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  00-00 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crowley, Counsel




REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Please ensure the following is done 
in this case, prior to requesting a VA 
Compensation and Pension examination:  

"The veteran had service in Vietnam 
or the waters adjacent thereto in 
the U.S. Army sometime between April 
1965 and May 1965.  Contact the 
appropriate Federal agency and 
verify the following aspect of the 
veteran's service:  the precise 
dates of the veteran's active duty 
in Vietnam,"  (e.g., obtain his DD 
214, if not already of record).  

2.  If not already of record, Request the 
veteran's Service Personnel File from the 
appropriate agency (201 file from NPRC), 
if the records are fire related, or 
otherwise unavailable, ask for specific 
confirmation of that fact.  

"Also request that the USASCRUR provide the 
unit histories for the veteran's unit for the 
period from October 1963 to April 1965.  
Provide USASCRUR with copies of any personnel 
records showing service dates, duties, and 
units of assignment for the veteran.  The 
veteran's stressor statements on which the 
above descriptions are based are identified in 
the claims files with pink tabs."  (send the 
appropriate information from the veteran's 201 
file obtained in #2 above to CURR, such as the 
record of the veteran's duties, assignments, 
and units)

3.  Please ensure the following has been 
done prior to scheduling the VAE:  

"Contact the National Personnel 
Records Center (NPRC), and National 
Archives, and request any prison 
logs for the veteran pertaining to 
his incarceration at the stockade in 
Camp Kue, Okinawa (Japan) for May 
1965 to October 1965.  If no such 
records can be found, or if they 
have been destroyed, ask for 
specific confirmation of that 
fact."

"The veteran allegedly received in-patient 
treatment in service for psychiatric problems 
during the period of May 1965 to October 1965 
at:
U.S. Army Hospital 
Ryukyu Islands, 
Okinawa 
Japan.  
Contact the National Personnel Records Center 
(NPRC), or any other appropriate agency, and 
request all available clinical records of this 
treatment.  If no such records can be found, 
or if they have been destroyed, ask for 
specific confirmation of that fact."

4.  "After the above development has 
been completed, please make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded the 
following examination:  psychiatric 
(INITIAL PTSD/ MENTAL).  The purpose of 
the examination is to obtain medical 
opinion evidence regarding whether the 
veteran has PTSD, and, if so, to 
determine the particular stressors that 
support the diagnosis.  All indicated 
studies, tests and evaluations deemed 
necessary should be performed, but should 
include psychological testing including 
PTSD sub-scales.  Send the claims folders 
to the examiner for review."

5.  "The examiner should make or rule 
out a diagnosis of PTSD under DSM IV 
criteria.  If PTSD is diagnosed, the 
examiner should identify the specific 
stressor(s) supporting the diagnosis, and 
the examiner should specifically state 
whether stress associated with the 
incident in which the veteran injured his 
lower back in a parachute jump in 
December 1964 is sufficient by itself to 
have caused the veteran's claimed post-
traumatic stress disorder.   If PTSD is 
not diagnosed, the examiner should 
explain why the diagnosis was not made.  
The report of examination should include 
the complete rationale for all opinions 
expressed."

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




